DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-4 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted November 15, 2019, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0234732 A1) in view of Visco et al. (US 2014/0162108 A1).
With regard to Claim 1, Park et al. disclose in Figures 7 and 8, a method for manufacturing a coin-type secondary battery (1000), comprising: bonding one or more solid electrolytes (240, 340) to an anode upper case (530) (paragraph 0111); forming an anode active material layer (210, 310) on an anode current collector (220,320); sequentially stacking the anode current collector (220,320) on which the anode active 
Park et al. do not specifically disclose introducing an ion-containing solution containing sodium, lithium, magnesium, and a combination thereof from the outside of the second case into an interior thereof, and, in the introducing of the ion-containing solution containing sodium, lithium, magnesium, and a combination thereof from the outside of the second case into a cathode part, the ion-containing solution flows from the outside of the second case into the cathode part through the one or more openings of the second case.
Visco et al. disclose in Figures 9, 11, 12A and 12B, a coin-type secondary battery (950) comprising: an anode part having a protected anode architecture (902); a cathode part (940); a separator, called a compliant seal structure (904), disposed between the anode part (902) and the cathode part (940); a first case, called an anode backplane (906), disposed outside the anode part (902); and a second case, including a battery 
With regard to Claim 2, Park et al. disclose in Figures 7-8, wherein the anode part (200, 300) further includes an adhesive, called a sealing part (250, 350), disposed on each of the one or more solid electrolytes (240, 340) which are disposed at the one or more openings, called receiving holes (531), in the anode upper case (530), and configured to bond the solid electrolyte (240, 340) to the anode upper case (530) (paragraphs 0085-0088, 0092).
With regard to Claim 3, Park et al. disclose in Figures 7-8, wherein the adhesive of sealing part (250) includes one or more materials selected from the group consisting of adhesive, sealant and rubber (paragraph 0085) and the sealing part (350) includes the material used for soldering, brazing and laser welding (paragraph 0092). 
With regard to Claim 4, Park et al. disclose in Figures 7-8, wherein, in the anode part (200, 300), each of the one or more solid electrolytes (240, 340) is selected from the group consisting of a ceramic ion conductive material, and a combination thereof (paragraph 0092).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725